        Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 1 of 16




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    HUMAN RIGHTS DEFENSE CENTER,

                Plaintiff,

                v.                                                    Case No. 2:20-cv-02447-HLT-KGG

    JOHNSON COUNTY, KANSAS, BOARD OF
    COMMISSIONERS, et al.,

                Defendants.


                                      MEMORANDUM AND ORDER

          Plaintiff Human Rights Defense Center (“HRDC”), a publisher of publications aimed at

prisoners, sues the Johnson County Board of Commissioners, Sheriff Calvin Hayden, and several

unidentified individuals (collectively referred to here as “Johnson County”) over the mail policy

at Johnson County jail facilities. HRDC alleges the mail policy violates its rights to free speech

and due process under the First and Fourteenth Amendments. Currently before the Court is

HRDC’s motion for a preliminary injunction (Doc. 5), in which it requests an injunction

prohibiting Johnson County from censoring HRDC’s mail and denying it due process. Because

HRDC has not demonstrated a substantial likelihood of success, the Court denies the motion.

I.        BACKGROUND1

          A.         HRDC’s Mission and Publications

          HRDC is a non-profit organization dedicated to educating “incarcerated persons and the

public about the destructive nature of racism, sexism, and the economic and social costs of prisons




1
     The following facts are taken from the evidence submitted with the preliminary-injunction briefing.
      Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 2 of 16




to society.” Doc. 6 at 1. To achieve this end, HRDC engages in advocacy and litigation, and

publishes and distributes books, magazines, and other information. Id.

       HRDC publishes two monthly magazines. Prison Legal News addresses matters affecting

incarcerated individuals. The other, Criminal Legal News, focuses on court rulings and other

criminal-justice news. Id. at 2. Both magazines are intended to provide prisoners with timely and

in-depth information that could not be communicated to them otherwise. Id.

       HRDC also publishes and distributes soft-cover books on subjects of interest to prisoners.

Two of those books relevant to this case are Prisoners’ Guerilla Handbook: A Guide to

Correspondence Programs in the United States and Canada, which provides information about

enrolling in higher education or vocational programs, and Protecting Your Health and Safety,

which describes the rights, protections, and legal remedies available to prisoners. Id. at 2-3.

       HRDC also sends brochure packets, subscription order forms, copies of judicial opinions,

and letters to prisoners. Id. at 3. HRDC delivers these materials through the U.S. Postal Service.

Each is addressed to a specific person and postage is fully paid. Id. Since 1990, HRDC has sent

thousands of magazines and books through the mail, and has thousands of subscribers, including

incarcerated individuals, attorneys, journalists, libraries, judges, and the general public. Id. It

currently sends its publications to more than 3,000 correctional facilities across the United States.

Id. at 4. Other than its mailed publications, there is no other feasible way for HRDC to

communicate its message to prisoners. Id. at 9. HRDC frequently challenges mail policies at jails

and prisons, and therefore has become very familiar with those policies and practices. Id.

       B.      Johnson County’s Detention Facility Mail Policies

       Johnson County operates the New Century Adult Detention Center in New Century,

Kansas, and a central booking facility in Olathe, Kansas. Doc. 11 at 2. The facilities receive




                                                  2
       Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 3 of 16




approximately seven to thirteen totes of mail each week. The totes are 13x18x12 inches. The exact

number of individual mail items received is not tracked. Id. All inmate mail is first received and

x-rayed at the county courthouse before it is processed and distributed. Id. The mail is processed

by civilian staff who, among other duties, are trained as mail clerks. Each day, one staff member

is assigned exclusively as the mail clerk for the day. On days with a large amount of mail, a second

staff member will assist. When not working as mail clerks, staff members have other duties

elsewhere in the facilities. Id.

        A summary of rules, restrictions, and other information about mail sent to the facilities is

posted on Johnson County’s website. Id. at 3. Two policies are relevant here. Although it is not

clear when these policies went into effect, the policies appear to have begun impacting HRDC in

July 2020.

                1.      Sticker/Label Policy

        The first policy at issue is the sticker/label policy. Johnson County’s website reflects that

non-privileged mail may be inspected for prohibited content or restricted materials and that no

“plastic/wrappings, labels or stickers” are permitted on letters or postcards. Doc. 6 at 5.

        The purpose of the sticker/label policy is to ensure that no contraband is smuggled into the

facilities by a label or sticker, which has happened at other jail facilities. Doc. 11 at 4; see also

Doc. 11-2. Stamps are the exception because they are necessary for mail delivery. Doc. 11 at 3.

Stamps are cut off envelopes before mail is delivered to prisoners. Id. But removing other stickers

or labels would take additional staff time and would also sometimes require the information from

a removed label to be handwritten on the envelope by staff to ensure accurate delivery and tracking.

Id. at 4.




                                                  3
      Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 4 of 16




        If mail is rejected because of stickers or labels on the envelope, it is not opened and is

returned via the U.S. Postal Service. Id. at 3. Inmates receive an electronic notice of rejected mail,

and the sender is notified of a rejection under the sticker/label policy by a red stamp on the returned

mail stating “No Labels, Stickers, Etc.” Id. at 4.

                2.     Package Pre-Approval Policy

        The second policy at issue is the package pre-approval policy. Johnson County’s website

states that packages will not be accepted without prior approval. Doc. 6 at 6. A package is any item

requiring more postage than a first-class stamp. Id. Packages are generally a higher security

concern because they are larger and have more places to hide contraband. Doc. 11 at 5. An inmate

must seek pre-approval through an electronic kiosk system and must itemize all the package’s

contents. Id. An Inmate Services Supervisor can then approve the package. Id. Limiting packages

to pre-approved items simplifies the mail clerk’s job because it prevents problematic items from

being sent in the first place and, upon arrival, the contents need only be verified and inspected. Id.

Otherwise, the mail clerk will have to spend time reviewing and inspecting unsolicited items sent

to inmates, which the recipient may not even want. Id.

        When a package that has not been preapproved arrives, the mail clerk does not open the

package. It is stamped “Return to Sender Unauthorized Package Reason: ____________” and

returned to the sender via the U.S. Postal Service. The mail clerk sometimes writes “not approved”

in the blank. Id.

        Johnson County estimates that requiring staff to remove labels or stickers, or to inspect

unapproved packages, would require an additional 40-60 staff hours a month. Id. at 7. Requiring

mail clerks to generate a letter to the sender of each mail item rejected under the sticker/label




                                                     4
       Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 5 of 16




policy or package pre-approval policy would require an additional 60-80 hours a month. Id. at 7-

8. These procedures would cost Johnson County over $40,000 in additional salary each year. Id.

         C.        HRDC Mail Rejected by Johnson County

         Since July 2020, Johnson County has rejected 58 items sent by HRDC:

              •    ten copies of Prison Legal News;
              •    ten copies of Criminal Legal News;
              •    ten copies of Protecting Your Health and Safety;
              •    ten copies of Prisoners’ Guerilla Handbook;
              •    ten brochure packets;
              •    one court ruling;2 and
              •    seven follow-up letters.

Doc. 6 at 6-7. These items were returned to HRDC via the U.S. Postal Service and were marked

with one or more of the following stamps: “Refused,” “Not Approved,” “Return to Sender

Unauthorized Package Reason: _______________,” “Return to Sender Unauthorized Package

Reason: Not Approved,” “Return to Sender Unauthorized Package Does Not Comply With Facility

Mail Policy,” and “No Labels, Stickers, Etc.” Id. at 7. HRDC was not given an opportunity to

appeal these rejections. Id. It is unclear whether Johnson County has rejected any of HRDC’s other

mail, other than these 58 items.

         The Johnson County official who oversees the mailroom has reviewed the materials

submitted as exhibits to HRDC’s preliminary-injunction motion and indicated that they were

rejected because they violated either the sticker/label policy or the package pre-approval policy,

based on the stamps on the returned mail. Doc. 11 at 7. Had the materials been pre-approved or

not sent in packages, or not had stickers or labels on them, they would not have been rejected. Id.




2
    Although legal or privileged mail is often subjected to different standards, neither party argues that this court ruling
    falls into this category.




                                                             5
      Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 6 of 16




       Since at least September 24, 2020, HRDC has sent copies of Prison Legal News in a manner

that complies with both the sticker/label policy and the package pre-approval policy. Some of the

inmates who were sent copies have added it to their subscription list and have received their copies

of Prison Legal News. Others have declined the subscription. Id. at 6-7.

       D.      Lawsuit and Preliminary-Injunction Motion

       HRDC filed this lawsuit under 42 U.S.C. § 1983 alleging violation of its First Amendment

right to free speech and communication, and violation of its Fourteenth Amendment right to due

process. Doc. 1. It also filed a motion for preliminary injunction seeking an order prohibiting

Johnson County from “(1) continuing to arbitrarily and illegally censor the Plaintiff’s written

materials sent via U.S. Mail to incarcerated persons at the Jail; and (2) continuing to deny Plaintiff

its right to Due Process of the Law, by failing to provide HRDC with adequate notice of the reasons

for rejecting its correspondence and a meaningful and expeditious opportunity to appeal any such

rejections.” Doc. 5 at 2-3.

II.    STANDARD

       A party seeking a preliminary injunction must show that there is a substantial likelihood of

success on the merits of the underlying claim, irreparable harm will occur unless the injunction is

issued, the threatened injury outweighs any potential harm that the injunction may cause to the

opposing party, and the injunction, if issued, will not adversely affect the public interest. New

Mexico Dep’t of Game & Fish v. U.S. Dep’t of the Interior, 854 F.3d 1236, 1246 (10th Cir. 2017).

A preliminary injunction is “an extraordinary remedy.” Id. at 1245-46 (quoting Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 22 (2008)). Whether to issue an injunction is within the discretion

of the court. See Kansas v. United States, 249 F.3d 1213, 1227 (10th Cir. 2001).




                                                  6
       Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 7 of 16




        Courts disfavor three types of preliminary injunctions: (1) those that alter the status quo;

(2) mandatory preliminary injunctions; and (3) preliminary injunctions that afford all the relief that

could be awarded after a full trial on the merits. O Centro Espirita Beneficiente Uniao Do Vegetal

v. Ashcroft, 389 F.3d 973, 975 (10th Cir. 2004) (en banc). The Court finds that the requested

injunction would alter the status quo or is otherwise mandatory in nature. The requested injunction

would enjoin Johnson County from enforcing its current mail policy and would require acceptance

HRDC’s mail even if it does not comply with the policy. Accordingly, because it is seeking a

disfavored injunction, HRDC must make a “strong showing” of the injunction factors, particularly

on the likelihood-of-success and balance-of-the-harms factors. Id. at 976.

III.    ANALYSIS

        A.     Likelihood of Success on the Merits

        To succeed on its motion for preliminary injunction, HRDC must make a strong showing

that it has a substantial likelihood of success on the merits of its First Amendment and Due Process

claims. The merits of each claim are discussed in turn.

               1.      First Amendment Claim

        People in prison generally retain their constitutional rights to the extent the right does not

conflict with the “legitimate penological objectives of the prison.” Jacklovich v. Simmons, 392

F.3d 420, 426 (10th Cir. 2004). This includes the First Amendment right to receive information

while in prison. Id. The same standard applies to people or organizations outside the prison who

are attempting to communicate with prisoners. Thornburgh v. Abbott, 490 U.S. 401, 413 (1989);

Simpson v. Cnty. of Cape Girardeau, Mo., 879 F.3d 273, 278 n.2 (8th Cir. 2018). Accordingly, a

prison regulation that impinges on such a constitutional right is invalid unless it is reasonably

related to a legitimate penological interest. Jacklovich, 392 F.3d at 426.




                                                  7
       Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 8 of 16




         Courts employ the four-factor test developed by the Supreme Court in Turner v. Safley to

determine whether a regulation is reasonably related to a legitimate penological interest. See

Jacklovich, 392 F.3d at 426. That test asks (1) whether there is a valid and rational connection

between the regulation and a legitimate and neutral governmental interest; (2) whether the

challenging party has alternative means of exercising the constitutional right; (3) whether and to

what extent accommodating the right would impact guards, inmates, and prison resources; and (4)

whether there is an easy and ready alternative for the regulation that has de minimis impact on the

penological interest. Turner v. Safley, 482 U.S. 78, 89-91 (1987); Jacklovich, 392 F.3d at 426.

         Although the standard is not toothless, courts generally give prison officials considerable

deference. See Thornburgh, 490 U.S. 407-08; Jacklovich, 392 F.3d at 426; see also Prison Legal

News v. Sec’y, Fla. Dep’t of Corr., 890 F.3d 954, 965 (11th Cir. 2018) (noting that a court should

not act “as a super-warden to second-guess the decisions of the real wardens”). This is particularly

true where a state prison is involved. Turner, 482 U.S. at 85. Ultimately, the burden is on the party

challenging the regulation to prove it is unconstitutional, and not on prison officials to prove it is

constitutional. Wirsching v. Colorado, 360 F.3d 1191, 1200 (10th Cir. 2004).

         In evaluating the likelihood of success on the merits, the Court will apply the Turner

standard to the sticker/label policy and the package pre-approval policy.3




3
    An initial difficulty with HRDC’s motion is that it only obliquely challenges Johnson County’s mail policy. It
    either refers to policies in general, or Johnson County’s “policy of censoring HRDC’s mail and publications,” Doc.
    5 at 11, which is not an actual policy. HRDC suggests it does not know why its mail was rejected, though it
    concedes that the mail rejected was marked with one or more of the following notations: “Refused,” “Not
    Approved,” “Unauthorized Package,” “Unauthorized Package Reason: Not Approved,” “Unauthorized Package
    Does Not Comply With Facility Mail Policy,” and “No Labels, Stickers, Etc.” See id.; Doc. 6 at 7. Thus, it appears
    that the returned mail was rejected because it either had labels or stickers or was an unauthorized package. Neither
    party suggests that the mail was rejected for any other reason or under any other mail policy provision. See Doc.
    10 at 5; Doc. 14 at 3. Accordingly, the Court focuses its analysis on those policies.




                                                           8
      Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 9 of 16




                       a.       Sticker/Label Policy

       As an initial matter, other courts that have upheld prison bans on correspondence

containing labels or stickers. See Smith v. Maschner, 899 F.2d 940, 944 (10th Cir. 1990); Gee v.

Pacheco, 627 F.3d 1178, 1188 (10th Cir. 2010) (citing Smith and noting that “prison officials may

regulate the content of incoming mail and properly ban items such as stickers”); Whitington v.

Moschetti, 423 F. App’x 767, 772 (10th Cir. 2011) (“[W]e have held that an inmate who challenged

a policy of returning correspondence with stickers to the sender had not shown the violation of any

protected right.”); Sikorski v. Whorton, 631 F. Supp. 2d 1327, 1348 (D. Nev. 2009) (upholding

under Turner practice of returning mail unopened when it contains tape or stickers); Jeffries v.

Snake River Corr., 2008 WL 3200802, at *4 (D. Or. 2008) (upholding regulation prohibiting

stickers and adhesives on incoming mail under the Turner factors). Applying the Turner factors,

the Court agrees with these decisions that the sticker/label policy is reasonably related to a

legitimate penological interest.

       The first Turner factors asks whether there is a rational connection between a prison

regulation and a legitimate and neutral government interest. Turner, 482 U.S. at 89-90. Regulations

that draw distinctions based solely on their implications for safety are neutral. Jones v. Salt Lake

Cnty., 503 F.3d 1147, 1153 (10th Cir. 2007). Johnson County asserts that the sticker/label policy

serves the interest of facility safety because contraband can be smuggled into prisons under labels

and stickers. Doc. 10 at 7-9; Doc. 11 at 4. The Court has little trouble concluding that the ban on

labels and stickers is rationally related to the legitimate penal interest in preventing contraband

from entering the facilities.

       HRDC argues that the sticker/label policy does not serve any such interest when applied to

publishers and distributors because those entities are unlikely to use stickers or labels to conceal




                                                 9
       Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 10 of 16




contraband. Doc. 5 at 11; Doc. 14 at 3.4 But as Johnson County counters, allowing such an

exception would be problematic because jail officials are not necessarily trained to know which

senders are reliable publishers, and allowing such an exception would invite those wishing to send

contraband to masquerade as publishers. See Doc. 10 at 10. Because there is a rational relationship

between the policies and a legitimate and neutral government interest, this factor weighs in favor

of Johnson County.

         The second Turner factor asks whether HRDC has alternative means of exercising its First

Amendment right. Turner, 482 U.S. at 90. If other avenues of communication remain available,

courts should be “particularly conscious” of the judicial deference typically showed to prison

administrators. Jones, 503 F.3d at 1153. HRDC argues it has no alternative means of effectively

communicating with prisoners except through its print communications, and under Johnson

County’s mail policy, it is “left with no practical way to reach its intended audience.” Doc. 5 at

13. But under the sticker/label policy, HRDC is not prohibited from sending publications—it is

only prohibited from sending publications with stickers or labels. Its ability to communicate with

prisoners through its print publications remains otherwise intact. As Johnson County points out,

since filing this suit, HRDC has sent publications without stickers or labels, and they were

delivered.5 Accordingly, this factor weighs in favor of Johnson County.




4
    HRDC also argues that its publications serve various penological interests. Doc. 5 at 11-12. But the issue is whether
    the mail policies serve a penological interest, not the comparative value of the publications.
5
    HRDC concedes that it has since been able to send magazines without mailing labels, but that it intends to resume
    sending other items at some point. Doc. 14 at 6. But it does not explain why it could not send those items without
    mailing labels. In support of its reply, HRDC submitted a supplemental declaration that states that only one of its
    offices has the capacity to print names and addresses directly on magazines, and that it intends to continue sending
    materials from the office that has to rely on labels. But it is not clear why this is the case. None of HRDC’s briefing
    directly address this portion of the supplemental declaration. Regardless, the Court does not agree that a
    requirement that mail be sent without labels or stickers effectively curbs HRDC’s ability to communicate with
    prisoners, even if that is how it prefers to operate.




                                                            10
     Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 11 of 16




        The third Turner factor looks to whether and to what extent accommodating HRDC would

impact guards, inmates, and prison resources. Turner, 482 U.S. at 90. HRDC argues that it would

not burden Johnson County to accept its publications because numerous other prisons accept its

publications “without censorship.” Doc. 5 at 13. But this misstates the issue. Johnson County did

not reject or censor HRDC’s mailings because of their content. They were rejected, as relevant

here, because they had stickers or labels on them. Although the practices of other prisons may be

relevant in certain circumstances, see Jacklovich, 392 F.3d at 432 (“Also relevant, other

institutions apparently permit receipt of gift publications . . . . Though certainly not dispositive,

these policies may be considered.”); but see Heard v. Chavez, 699 F. App’x 788, 792 (10th Cir.

2017) (“For example, it is irrelevant whether a rejected publication . . . was accepted at a different

facility, or was accepted previously at the same facility.”), the comparisons are less helpful when

it is unclear whether other prisons have or are applying similar policies like the ones at issue in

this case.

        The proper focus of the third Turner factor is what impact it would have on inmates, guards,

and prison officials at the Johnson County facilities if Johnson County was required to forgo its

sticker/label policy altogether or at least for publishers as HRDC suggests. Johnson County argues

that it would cost considerably more in staff hours to remove stickers and labels from mail, instead

of just returning those items. Although HRDC asserts that officials “would not spend much time

in removing mailing labels” like they do stamps, Doc. 14 at 6, it provides nothing to support this

contention. Johnson County has also demonstrated that eliminating the ban on stickers or labels

altogether, or even just for publishers, risks contraband entering the facility—something that

would obviously negatively impact inmates and guards. Accordingly, this factor weighs in favor

of Johnson County.




                                                 11
     Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 12 of 16




          The fourth Turner factor looks to whether there is an easy alterative to the regulation that

would have de minimis impact on the penological interest. Turner, 482 U.S. at 90-91. The

existence of an easy alternative may demonstrate that the prison regulation is an exaggerated

response and is not reasonable. Jones, 503 F.3d at 1154. But it is not a “least restrictive alternative”

test. Id. (internal citations and quotations omitted). The analysis of this factor is somewhat

repetitive of the third factor because HRDC again argues that an easy alternative to the sticker/label

policy is just to have the mail clerks cut labels from envelopes like they do stamps. But, as noted

above, Johnson County disputes that this is a viable alternative because it would require more than

de minimis effort since officials would have to take extra time to cut the labels off and then

transcribe the removed address labels to facilitate delivery. Doc. 10 at 12; Doc. 11 at 4. For the

same reasons discussed above, the Court finds this factor weighs in favor of Johnson County.

          The Turner factors demonstrate that the sticker/label policy is reasonably related to a

legitimate penological interest. Accordingly, the Court finds that HRDC has not demonstrated a

substantial likelihood of success on its First Amendment challenge to the sticker/label policy.

                         b.      Package Pre-Approval Policy

          Neither party squarely addresses the package pre-approval policy in the context of the

Turner factors. HRDC’s motion does not address the package pre-approval policy at all, and the

response and reply briefs only provide cursory arguments as to some of the Turner elements.

Considering the arguments the parties do provide, the Court finds HRDC has not demonstrated a

strong showing of a substantial likelihood of success in its challenge of the package pre-approval

policy.

          Johnson County states that packages present a greater security concern because they have

more places to hide contraband and that “requiring inmates to get preapproval for packages and




                                                  12
     Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 13 of 16




the contents gives the staff the opportunity to evaluate and address problematic items before they

arrive at the facility and ensures it does not contain unsolicited materials the inmate has no interest

in, a significant waste of resources.” Doc. 10 at 9. For pre-approved packages, the processing is

also more efficient because staff know what a package will contain and only must do a security

inspection on arrival. Id. at 9-10.

        HRDC contends this policy doesn’t “actually help[] the Jail” because it just changes the

timing of when packages are inspected and actually uses more resources because officials may

have to pre-approve packages that never arrive. Doc. 14 at 5. But HRDC’s conclusory statements

are not sufficient to demonstrate its likelihood of success on its challenge to the package pre-

approval policy. HRDC also argues that efficiency is not a valid penological interest. But courts

have held to the contrary. See Cox v. Denning, 2014 WL 4843951, at *19 (D. Kan. 2014) (although

questioning whether efficiency should be a legitimate penological interest, acknowledging that

both the Tenth Circuit and “the weight of authority appears to recognize efficiency is a legitimate

interest”); see also Simpson, 879 F.3d at 280 (“Therefore, we find that Cape Girardeau’s policy is

rationally related to the legitimate penological interest of an efficiently run institution.”).

        Based on the arguments presented, the Court concludes that HRDC has not demonstrated

a strong showing of a substantial likelihood of success on its challenge to Johnson County’s

package pre-approval policy.

                2.      Due Process Claim

        HRDC argues that the Due Process Clause of the Fourteenth Amendment requires a

correctional institution to provide the sender of rejected mail with notice and an opportunity to

challenge the censorship, which it claims Johnson County did not do. Doc. 5 at 16.




                                                  13
     Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 14 of 16




       HRDC has not made a strong showing of a substantial likelihood of success on this claim.

HRDC relies primarily on the Tenth Circuit decision in Jacklovich. The primary issue in

Jacklovich was whether it was sufficient to only notify the prisoner when a publication was

rejected, as opposed to also notifying the sender. Jacklovich, 392 F.3d at 433-34. The Tenth Circuit

held that there are minimal due process requirements when a prison rejects a publication, including

giving notice to the publisher. See id.

       Although HRDC contends it was not given any notice that its mail was rejected or for what

reason, it concedes that its mail was returned to it with various stamps, including that the mail was

an unapproved or unauthorized packaged, or that it was refused because of labels or stickers. See

Doc. 14 at 9-10. This belies the claim that HRDC didn’t receive notice of why its mail was rejected.

       To the extent HRDC contends that this was insufficient notice, or that Johnson County

does not provide any way to appeal the rejection of mail, the Court remains unconvinced that

HRDC has made a sufficiently strong showing of a likelihood of success on this claim. Johnson

County points to a recent decision from the Western District of Arkansas addressing HRDC’s

challenge to a postcard-only policy at a jail in Arkansas. See Human Rights Def. Ctr. v. Baxter

Cnty., Ark., 360 F. Supp. 3d 870, 871 (W.D. Ark. 2019). That decision noted that cases addressing

due-process rights in the prison mail context generally involved censorship because of the

substance of the mail, or because it was a particular type of mail or from a particular sender,

including like in Jacklovich. Id. at 878. Those rejections were distinct from “routine rejection of

mail because it did not comply with a generally applicable, content-neutral policy that applies to

all types of mailings, regardless of content and regardless of sender.” Id. The court concluded that

generally applicable, neutral policies were not likely subject to the same due-process requirements.

Id. at 882; see also Prison Legal News v. Livingston, 683 F.3d 201, 223 (5th Cir. 2012) (noting




                                                 14
       Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 15 of 16




that subsequent denials of publications previously deemed improper “amount to the routine

enforcement of a rule with general applicability” that “are non-individualized” and thus “it is not

even clear that due process is implicated by such decisions”). Rather, the court applied the test in

Mathews v. Eldridge, 424 U.S. 319 (1976),6 and concluded that HRDC was entitled to notice that

its mailings were rejected under a generally applicable, content-neutral policy, but that an

opportunity to appeal the rejection was not required. Human Rights Def. Ctr., 360 F. Supp. 3d at

882-83. Id. As to notice, the court noted that markings on returned mail would have put HRDC on

notice of why its mail was not delivered. Id. at 884-85.7

         The Court finds this analysis persuasive.8 The sticker/label policy and package pre-

approval policy at issue here appear to be the same type of “generally applicable, content neutral”

policies. It is unlikely that mail would be wrongly rejected under these policies or that additional

procedures would add much value, especially when compared against the added burden on prison

officials. Prisons “must be permitted to pass rules of general application, even ones that limit

prisoner rights, without subjecting such rules to repetitive challenges every time they are applied.”




6
    The standard in Mathews considers:
         First, the private interest that will be affected by the official action; second, the risk of an erroneous
         deprivation of such interest through the procedures used, and the probable value, if any, of additional
         or substitute procedural safeguards; and finally, the Government's interest, including the function
         involved and the fiscal and administrative burdens that the additional or substitute procedural
         requirement would entail.
    Mathews, 424 U.S. at 335. In applying the Mathews test, the court in Human Rights Defense Center first concluded
    that HRDC did have a private interest in communicating with prisoners, but that it was not completely curtailed
    by the prison’s postcard-only policy. Second, it found little risk of an erroneous decision because the policy was a
    clear-cut ban on any mail that was not postcards. Third, the court concluded there would be little added value in
    more extensive procedural safeguards. Human Rights Def. Ctr., 360 F. Supp. 3d at 882-83.
7
    Certain “technical due process violation[s]” were found for mail returned stating only “Refused” or “Return to
    Sender Refused,” because there was no notice as to the specific reason for the rejection. Human Rights Def. Ctr.,
    360 F. Supp. 3d at 885. Although some of the mail in this case was marked “Refused,” most was also marked with
    another reason, such as “Unauthorized Package Reason: Not Approved” or “No Labels, Stickers, Etc.”
8
    Human Rights Defense Center v. Baxter County, Arkansas is currently on appeal to the Eighth Circuit.




                                                            15
      Case 2:20-cv-02447-HLT-KGG Document 15 Filed 12/14/20 Page 16 of 16




Livingston, 683 F.3d at 223. Based on this, the Court is not convinced that HRDC has demonstrated

it is substantially likely to succeed on its Due Process claim.

         B.       Remaining Injunction Factors

         HRDC’s arguments on the remaining injunction factors (irreparable harm, balance of the

equities, and the public interest) all flow from its claimed First Amendment violation. Specifically,

it argues that it is suffering irreparable harm by having its First Amendment rights compromised,

that any harm to Johnson County in enjoining its policies is minimal compared to HRDC’s loss of

constitutional rights, and that the public interest is served by an injunction because it will restore

HRDC’s constitutional right to send its publications to prisoners. Doc. 5 at 17-20; see also Doc.

14 at 2 n.1 (noting that the likelihood of success on the merits will often be the determinative factor

where a party seeks a preliminary injunction based on a First Amendment violation).

         Because the Court has found HRDC has not made a strong showing of a substantial

likelihood of success on its substantive constitutional claims, its arguments on the remaining

factors are not persuasive.

IV.      CONCLUSION

         THE COURT THEREFORE ORDERS that Plaintiff’s Motion for Preliminary Injunction

(Doc. 5) is DENIED.9

         IT IS SO ORDERED.

         Dated: December 14, 2020                               /s/ Holly L. Teeter
                                                                HOLLY L. TEETER
                                                                UNITED STATES DISTRICT JUDGE




9
    Because the Court denies the request for a preliminary injunction, it does not address whether the bond requirement
    should be waived for HRDC.




                                                          16
